1:20-cv-00141-JJM-PAS Docun RHE (Pi [oO Pace 1 of 2 PagelD #: 46

 

 

 

 

 

Case
fle. 20 -IMI- JM. _ OCT 3 0 2020 wo/a4 ZO
{ {
Qoan Clnh, __U,S, DISTRICT COURT __
DISTRICT OF RL

 

 

I A ouse Af vol Ard. te bony 4 fA ( lo Lhe / sevol lll

 

 

nol lin idl be ke vol i fig 7p fi, the wy ferlade. Lal _ . 7 |

 

 

Wd fou

   

 

 

 

 

 

 

 

Pe

 

 

/ baw. WOW to Ip hot $2F5 [vauwiton Al’ 02920

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case

1:20-cv-00141-JJM-PAS Document 11 Filed 10/30/20 Page 2 of 2 PagelD #: 47

UNTIED STATES DrsiRter Court PoE bisterer oF Riebe Tsiany

 

Kress ~ HTNcoN

 

 

V a ss — 20—\WL I M-PAS

_ Arye

 

 

 

 

MiTLoN ” f) SUAY TN ABEYANCE

 

 

Now tawes the PowbFl in She Nove entitled wether ed woes

iii Loorwale. (, re \p ¢ 4 ns \motteys The Vein) ff i, ‘w the

 

Mexiwuw, Secu ory Feil ity Cont) Vues \Wd Aces by Mae \ ew an

Xo \relp \viw \ \ci \geate Mnese \SEue>, bes te Cr Pyvd: Se. \chigat clue. tp lec

 

 

chown \MRGSUTeS, Wat Puce Ve connsse of Oovry.1 Thesretoce \ne. a
Ane Vite wedtec \ye to dheyed Want locleclaww Wrensuanes, Gane \vChed.

 

 

 

 

 

cequeds He Wis molar be grunteb

\W HERE FORE Yne veesoms chated \recean re. Pleawnb vespecHtully

 

 

? ‘) co ts (.\ y Sound k iy

 

 

 

 

jolal a0 a. V9 7 of. y Uf

U?v box. “na

 

 

LRANGON. LE 62420

 

(CEL FCAT IO

 

 

Tey eovtity Wer Tawa 7) Was vuorio be Ve ice ik We elev k \o Loe

 

 

 

lecnanetly Mad wo) sevuid ov Ihe Yeleudouts on lau 20. Z a
oe As Ge Lb a

 
